181 U.S. 404 (1901)
FARRELL
v.
WEST CHICAGO PARK COMMISSIONERS.
No. 201.
Supreme Court of United States.
Argued March 18, 19, 1901.
Decided April 29, 1901.
ERROR TO THE SUPREME COURT OF THE STATE OF ILLINOIS.
Mr. George W. Wilbur for plaintiffs in error.
Mr. Robert A. Childs for defendants in error. Mr. Charles Hudson was on his brief.
MR. JUSTICE SHIRAS delivered the opinion of the court.
This case originated in proceedings to create and improve an avenue or thoroughfare known as Douglas boulevard, in the town of West Chicago.
The full history of those proceedings, contained in the statement of facts made by this court in the case of Lombard and others v. The West Chicago Park Commissioners, recently decided, renders it unnecessary to repeat them here. And the legal questions involved were so fully discussed in that case, and in French v. Barber Asphalt Co. and Wight v. Davidson, cognate cases decided at the present term of this court, that we are relieved from their further consideration.
The judgment of the Supreme Court of the State of Illinois is
Affirmed.
MR. JUSTICE HARLAN, (with whom concurred MR. JUSTICE WHITE and MR. JUSTICE McKENNA) dissenting.
The controlling question in this case is the same as is presented in French v. Barber Asphalt Paving Co., ante, 324, Wight v. Davidson, ante, 371, and Tonawanda v. Lyon, ante, 389. For the reasons stated in my opinions in those cases, I dissent from the opinion and judgment of the court in this case.